Howell, S.
I cannot find in this will an authority to hold these stocks as a permanent investment. I do feel that the trustees should have such time as good sound judgment may require to protect the estate against the sale of sound securities in a market that is of common knowledge depressed.
There is no advantage to an estate to arbitrarily, even under statute, deplete the estate.
The trustees are held to a diligent protection of the estate, and such exercise of judgment in the present condition of the market should not be marked arbitrarily by months.
I like the rule laid down in Matter of Weston (91 N. Y. 502), where the court says: “ Where no modifying facts are shown to shorten or lengthen the reasonable time, the period of eighteen months may serve as a just standard,” although it was also held that “ while such period furnishes a convenient guide where no special circumstances exist, it must, after all not be taken as a fixed or arbitrary standard. The test must remain, the diligence and prudence of prudent and intelligent men in the management of their own affairs.”